Filed 6/21/22 P. v. Valadez CA4/3
Opinion following transfer from Supreme Court




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G059333

           v.                                                            (Super. Ct. No. C-78146)

 LOUIS PALAMINO VALADEZ,                                                 OPINION

      Defendant and Appellant,



                   Appeal from a postjudgment order of the Superior Court of Orange County,
James Edward Rogan, Judge. Affirmed.
                   Diane T. Letarte and Arthur B. Martin, under appointment by the Court of
Appeal, for Defendant and Appellant.
                Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and
Tami Falkenstein Hennick, Deputy Attorneys General, for Plaintiff and Respondent.
                                 *             *             *
                This case returns to us after the Supreme Court granted defendant Louis
Palamino Valadez’s petition for review and remanded the case to this court with
directions to vacate our decision and reconsider the case in light of the amendments to
            1
Penal Code section 1170.95 enacted by Senate Bill No. 775 (2021-2022 Reg. Sess.). In
our prior opinion, we concluded the trial court did not err by denying Valadez’s section
1170.95 resentencing petition without first issuing an order to show cause and hearing
testimony. Defendant was convicted of conspiracy to commit murder, which required the
jury to find defendant acted with the specific intent to kill; the jury also found true a
multiple-murder special circumstance, which required the jury to find that defendant
possessed a specific intent to kill.
                Following the Supreme Court’s instructions, we vacated our prior decision.
After reevaluating the case, we again conclude the trial court did not err based on the
jury’s guilty verdict on the conspiracy to commit murder charge, and its finding that the
multiple-murder special circumstance allegation was true. The amendments to
section 1170.95 enacted by Senate Bill No. 775 do not alter this conclusion. Valadez is
therefore ineligible for relief under section 1170.95 as a matter of law.

                                           FACTS
                Valadez was convicted by a jury in 1990 of conspiracy to commit murder,
two counts of first degree murder with a multiple-murder special circumstance, and
11 counts of attempted murder. He was sentenced to life in prison without the possibility


       1
                All further statutory references are to the Penal Code.


                                               2
of parole. We previously affirmed those convictions in People v. Figueroa (Jun. 30,
                                             2
1992, G010268, G010371 [nonpub. opn.]). Factual details concerning the crimes may
be found in that opinion.
              In July 2019, Valadez filed a petition for resentencing pursuant to
section 1170.95. After receiving briefing from the prosecution and Valadez’s counsel,
the trial court denied the petition, finding Valadez had failed to make a prima facie case
for relief. In denying the petition, the court concluded Valadez was not eligible for
resentencing because the record of conviction demonstrated he was not convicted of
felony murder or murder under a natural and probable consequence theory. The court
relied on the jury’s guilty verdict on the conspiracy to commit murder charge, the jury’s
true finding on the multiple-murder special circumstance allegation, and the
corresponding jury instructions, which required a finding of intent to kill.
              Valadez timely appealed.
              In People v. Valadez (Jun. 16, 2021, G059333 [nonpub. opn.]), we affirmed
the trial court’s conclusion. However, Valadez’s petition for review was granted by the
Supreme Court, which subsequently remanded the case to us with instructions to vacate
our prior decision and reconsider the matter in light of Senate Bill No. 775, which
amended section 1170.95.

                                       DISCUSSION
              Senate Bill No. 1437 (2017-2018 Reg. Sess.) was enacted to “amend the
felony murder rule and the natural and probable consequences doctrine, as it relates to
murder, to ensure that murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major participant in the underlying
felony who acted with reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1,
       2
              Valadez attached our opinion to his resentencing petition and drew his
description of the facts “essentially verbatim” from our opinion.


                                                 3
subd. (f).) It accomplished that purpose by amending sections 188 and 189 and adding
section 1170.95.
              Under section 188, subdivision (a)(3), as amended, “[m]alice shall not be
imputed to a person based solely on his or her participation in a crime.” And under
section 189, as amended, to be liable for murder based on felony murder or a natural and
probable consequences theory, a person must be one of the following: (1) the actual
killer; (2) although not the actual killer, a person who intended to kill and assisted the
actual killer in the commission of first degree murder; or (3) a major participant in the
underlying felony who acted with reckless indifference to human life. (§ 189,
subd. (e)(1)-(3).)
              Persons convicted of felony murder or murder under a natural and probable
consequences theory may seek resentencing pursuant to section 1170.95. (People v.
Lewis (2021) 11 Cal.5th 952, 959.) The process begins with the person filing “a petition
with the court that sentenced the petitioner to have the petitioner’s murder, attempted
murder, or manslaughter conviction vacated and to be resentenced on any remaining
counts . . . .” (§ 1170.95, subd. (a).) The trial court then examines whether the petition
contains the information required by the statute. (§ 1170.95, subd. (b).) If one or more of
the required elements is missing from the petition, the trial court may deny it without
prejudice. (§ 1170.95, subd. (b)(2).) If the petition does contain the required information
and requests that counsel be appointed, the trial court must appoint counsel at this stage.
(§ 1170.95, subd. (b)(3).)
              Next, the prosecution must file and serve a response to the petition.
(§ 1170.95, subd. (c).) The defendant may file and serve a reply. (Ibid.) After briefing is
complete, the trial court holds a hearing to determine whether the defendant has set forth
a prima facie case for relief. (Ibid.) If the trial court is convinced the defendant has
established a prima facie case, the court must issue an order to show cause, and thereafter
hold a full hearing on the issue of entitlement. (§ 1170.95, subds. (c) & (d)(1).)

                                              4
              In our original decision in this matter, we concluded the focus of our
analysis lay in the instructions given to the jury and the jury’s conviction of defendant for
conspiracy to commit murder and its true finding on the multiple-murder special
circumstance. Senate Bill No. 775 does not change our conclusion.
              Conspiracy to commit murder requires a specific intent to kill. (People v.
Swain (1996) 12 Cal.4th 593, 607.) Consistent with this requirement, the jury
instructions that were given included CALJIC No. 3.31, which includes the following
relevant language: “The crime of conspiracy requires the specific intent to commit the
crime of murder”; and CALJIC No. 6.10: “A conspiracy is an agreement entered into
between two or more persons with the specific intent to agree to commit the public
offense of murder and with the further specific intent to commit such offense, followed
by an overt act committed in this state by one [or more] of the parties for the purpose of
accomplishing the object of the agreement.”
              The multiple-murder special circumstance also requires an intent to kill.
(People v. Covarrubias (2016) 1 Cal.5th 838, 928.) The jury was instructed using
CALJIC No. 8.80: “If you find beyond a reasonable doubt that the defendant was a
co-conspirator or an aider or abetter, but you are unable to decide which, then you must
also find beyond a reasonable doubt that the defendant intended either to kill a human
being or to aid another in the killing of a human being in order to find the special
circumstance to be true.”
              The jury convicted defendant of conspiracy to commit murder and found
the multiple-murder special circumstance to be true as to Valadez. Thus, we conclude the
jury was convinced beyond a reasonable doubt Valadez possessed the specific intent to
kill. This makes him ineligible for resentencing as a matter of law.
              In supplemental briefing on remand from the Supreme Court, Valadez
contends he may have harbored the intent to kill at the time he joined the conspiracy to
commit murder (thus making him guilty of that conspiracy), but not at the time at which

                                              5
the actual murder was committed. In other words, Valadez contends the law now
                                                                                        3
requires a finding of intent to kill at the time of the murder for a murder conviction. We
disagree.
               Penal Code section 189, subdivision (e)(2), as amended by Senate Bill
No. 1437, allows a murder conviction in a felony murder situation when “[t]he person
was not the actual killer, but, with the intent to kill, aided, abetted, counseled,
commanded, induced, solicited, requested, or assisted the actual killer in the commission
of murder in the first degree.” The statute on its face requires an intent to kill at the time
the defendant aids, abets, counsels, commands, induces, solicits, requests, or assists the
actual killer, not at the time of the killing itself.
               Here, the jury convicted Valadez of conspiracy to commit murder. As
discussed above, to convict Valadez of that offense, the jury was required to find he
intended to commit murder and agreed with one or more other persons to commit the
murder, followed by an overt act by one or more of the conspirators for the purpose of
accomplishing the murder. At the time Valadez entered the conspiracy, the jury found he
intended to kill. At the same time, by entering the conspiracy, he “aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted the actual killer.” (Sen.
Bill No. 1437 (2017-2018 Reg. Sess.) § 1.) Thus, the jury found Valadez possessed the
requisite intent—intent to kill—at the requisite time—at the time he aided or abetted the
actual killer. He is therefore ineligible for resentencing as a matter of law.




       3
              We note this argument does not appear to be premised upon a change in the
law arising from Senate Bill No. 775, but we nevertheless consider it on the merits.
Valadez suggests no other basis upon which Senate Bill No. 775 would affect the result.


                                                 6
                                 DISPOSITION
           The postjudgment order is affirmed.




                                            GOETHALS, J.

WE CONCUR:



O’LEARY, P. J.



BEDSWORTH, J.




                                        7